DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 6 recites “making an incision at a location this is proximal to a styloid process of the ulna”, which appears to include a grammatical error in which the term “this” should be replaced with the term – that –.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-11, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2017/0095324 A1 to Adams et al. (Adams) in view of US Patent Application Publication No. 2005/0192632 A1 to Geissler et al. (Geissler)
Regarding at least claim 1
Adams teaches a method for reconstructing a joint that includes fixating at least one suture inside a joint space, retrieving the at least one suture from inside the joint space, passing the at least one suture through a graft at a location external to the joint space, shuttling the graft into the joint space, and fixating the graft using the at least one suture (abstract). Adams meets the limitations of a method for reconstructing joint kinematics of any joint of the human musculoskeletal system (paragraph 0067) comprising: forming a first bone hole (28) near a dorsal corner of a bone (the examiner notes that the term “near” is broad and can be interpreted as being within the same body), forming a second bone hole (28) near a volar corner of the bone (paragraph 0072 discloses forming holes for receiving suture anchors); forming a bone tunnel through a second bone (paragraph 0084 discloses the use of sutures to position the graft as desired relative to a first and second bone; at least one of the holes 28 and/or 70 formed in the second bone, as shown in fig. 2A and/or 8A, is construed to be a bone tunnel as claimed, particularly since the term tunnel is defined as: an underground passage and since the claim does not specify that the tunnel has two open ends); implanting a first suture anchor in the first bone hole (any of 22A-G); implanting a second suture anchor in the second bone hole (another of 22A-G); measuring a first dimension of a defect in a dorsal-volar plane (paragraph 0076-0077 disclose measuring the defect for sizing and preparing a graft in various directions depending on the type and location of the joint being surgically repaired, including superior-inferior distances, anterior-posterior distances, and medial-lateral distances; measuring a second dimension of the defect in a radial-ulnar plane (paragraph 0076-0077 disclose measuring the defect for sizing and preparing a graft in various directions depending on the type and location of the joint being surgically repaired, including superior-inferior distances, anterior-posterior distances, and medial-lateral distances); subsequent to the measuring, sizing a graft to a size indicated by the first dimension and the second dimension (paragraph 0076 discloses that the sizing is done prior to preparation of the graft); retrieving a first suture strand from the first suture anchor and a second suture strand from the second suture anchor (paragraph 0024 discloses retrieving sutures from inside the joint space); passing the first suture strand and the second suture strand through the sized graft with the sized graft located externally from a joint (paragraph 0024 discloses passing the suture through a graft at a location external to the joint space); passing a third suture strand through the sized graft (paragraphs 0085-0086 disclose at least three suture anchors with sutures extending therefrom for passing through the graft); shuttling the sized graft into the joint (paragraph 0084 discloses shuttling the graft into the joint); shuttling the third suture strand through the bone tunnel (paragraph 0084 discloses use of a pulley technique for advancing the graft into the joint space, which includes shuttling at least one of the suture strands through the bone tunnel); and fixating the graft to the second bone with the third suture strand (the graft is fixed in position using at least three suture strands).  
As explained above, Adams teaches that the method may be applied to any joint (paragraph 0067). However, Adams does not explicitly teach a method for reconstructing a triangular fibrocartilage complex (TFCC) of a wrist, that the first bone hole is near a dorsal corner of an ulnar side of a radius and the second bone hole is near a volar corner of the ulnar side of the radius, that the bone tunnel is formed through an ulna, or fixation to the radius and to the ulna.  
Geissler teaches methods and devices for repairing the TFCC of a patient’s wrist which includes anchor bodies connected to one another by a suture, such that the anchor bodies are positioned across a torn position of the TFCC and the suture extends therebetween (abstract). Geissler also teaches that the particular technique for repairing a torn TFCC depends on the location of the tear, which may occur on both the radial and ulna side (paragraph 0037). Further, Geissler teaches that TFCC can be repaired by anchoring torn tissue to the ulna (54) rather than to the capsule (58), which includes inserting a needle (44) of a delivery device (40) through a bone tunnel formed in the ulna styloid (54), for the purpose of repairing an ulna-sided tear. The method of Geissler is shown to include forming bone holes near a dorsal corner of an ulnar side of a radius and near a volar corner of the ulnar side of the radius, for the purpose of inserting suture anchors (paragraphs 0039-0041 and fig. 5), as well as a bone tunnel through an ulna (54) and fixation to the radius and to the ulna (fig. 5 shows repair of tears that have occurred on the ulna and radius, in which case fixation occurs on both bones).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of reconstructing joint kinematics of any joint as taught by Adams, which includes forming bone holes and a bone tunnel, and fixating a graft to a first and a second bone, to specify that the bone holes are formed near a dorsal corner of an ulnar side of a radius and near a volar corner of the ulnar side of the radius, the bone tunnel is formed through an ulna, and that fixation is to the radius and to the ulna, in order to apply the method to the repair of both ulna and radial side tears of the triangular fibrocartilage complex (TFCC) of a wrist joint, as taught by Geissler, particularly since Adams clearly contemplates application of the method to any joint.
Regarding at least claim 2
Adams in view of Geissler teaches the method as recited in claim 1. Adams also teaches wherein the graft is a dermal graft (paragraph 0078 discloses a dermal graft).  
Regarding at least claim 3
Adams in view of Geissler teaches the method as recited in claim 2. Adams also teaches wherein the dermal graft is an acellular dermal extracellular matrix graft (paragraph 0078 discloses that the graft is an acellular dermal extracellular matrix).  
Regarding at least claim 4
Adams in view of Geissler teaches the method as recited in claim 1. Adams also teaches wherein the first suture anchor and the second suture anchor are knotless suture anchors (paragraphs 0086 and 0090 disclose the use of knotless suture anchors).  
Regarding at least claim 5
Adams in view of Geissler teaches the method as recited in claim 1. However, Adams does not teach wherein the bone tunnel extends from a lateral cortex of the ulna to a fovea of the ulna.
Geissler teaches that TFCC can be repaired by anchoring torn tissue to the ulna (54) by inserting the needle (44) of a delivery device (40) through a bone tunnel formed in the ulna styloid (54), which extends from a lateral cortex of the ulna to a fovea of the ulna (fig. 5), for the purpose of repairing an ulna-sided tear. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of reconstructing joint kinematics of any joint, which includes forming a bone tunnel, to specify that the bone tunnel is formed through an ulna extending from a lateral cortex of the ulna to a fovea of the ulna, in order to apply the method to a repair of an ulna-sided tear of the triangular fibrocartilage complex (TFCC) of a wrist joint, as taught by Geissler, particularly since Adams clearly contemplates application of the method to any joint.
Regarding at least claim 7
Adams in view of Geissler teaches the method as recited in claim 1. Adams also teaches wherein the measuring is performed with a measuring probe that is inserted through an arthroscopic cannula (paragraph 0076 discloses the use of a measuring probe to take each measurement and is shown to be inserted through an arthroscopic cannula in figs. 3A-3D).  
Regarding at least claim 8
Adams in view of Geissler teaches the method as recited in claim 1. Adams also teaches wherein sizing the graft includes marking the graft to indicate the first dimension and the second dimension (paragraph 0079 discloses using a marking pin and a ruler to size the graft).  
Regarding at least claim 9
Adams in view of Geissler teaches the method as recited in claim 1. Adams also teaches wherein shuttling the sized graft into the distal radioulnar joint includes: loading the first suture strand through a loop of a shuttle suture strand of the first suture anchor; loading the second suture strand through a loop of a shuttle suture strand of the second suture anchor; and toggling the shuttle suture strands, thereby pulling the sized graft into place against the side of the bone (paragraph 0103 discloses looping the sutures in a technique for cinching down the suture connecting the graft to the bone and paragraph 0084 discloses tensioning the sutures to position the graft as desired relative to the first and second bones), which may be the ulnar side of the radius, as taught by Kaufmann. 
Regarding at least claim 10
 Adams in view of Geissler teaches the method as recited in claim 1. Adams further teaches, wherein passing the third suture strand through the sized graft includes: connecting the third suture strand to the sized graft via a mattress stitch (paragraph 0099 discloses a mattress suture configuration).  
Regarding at least claim 11
Adams in view of Geissler teaches the method as recited in claim 1. Adams also teaches wherein the third suture strand is shuttled through the bone tunnel after shuttling the sized graft into the distal radioulnar joint (Adams discloses that at least one anchor, which is construed to be the third suture anchor, is placed after placement of the other anchors, for example within holes 70 of the second bone, after the graft is in position as disclosed in paragraphs 0086-0087).  
Regarding at least claim 15
Adams in view of Geissler teaches the method as recited in claim 1. Adams also teaches wherein sizing the graft includes: cutting the graft to the size with a scalpel (paragraph 0079 discloses the use of a scalpel to cu the graft into the desired size and shape).  
Regarding at least claim 16
Adams meets the limitations of a method for reconstructing joint kinematics of any joint of the human musculoskeletal system (paragraph 0067), comprising: measuring a defect of the TFCC (paragraphs 0076 and 0077 disclose measurements taken in preparation of sizing and preparing a graft); sizing a dermal graft to a size indicated by measuring the defect (the graft of Adams is sized to a size indicated by the measurements as disclosed in paragraph 0079); shuttling the sized dermal graft into a joint (paragraph 0081 discloses shuttling the graft into a joint space); fixating the sized dermal graft to a first bone with a knotless suture anchor (paragraph 0084 discloses fixating the graft to a first bone B1 and paragraph 0090 discloses the use of knotless anchors for fixing the graft); and fixating the graft to a second bone with an additional knotless suture anchor (paragraph 0084 discloses fixating the graft to a second bone B2 and paragraph 0090 discloses the use of knotless anchors for fixing the graft).
However, Adams does not teach that the method is for reconstructing a triangular fibrocartilage complex (TFCC) of a wrist, the sized dermal graft is shuttled into a distal radioulnar joint of the wrist, the sized dermal graft is fixated to a radius with a knotless suture anchor, or the graft is fixated to an ulna with an additional knotless suture anchor.
Geissler teaches methods and devices for repairing the TFCC of a patient’s wrist which includes anchor bodies connected to one another by a suture, such that the anchor bodies are positioned across a torn position of the TFCC and the suture extends therebetween (abstract). Geissler also teaches that the particular technique for repairing a torn TFCC depends on the location of the tear, which may occur on both the radial and ulna side (paragraph 0037). Further, Geissler teaches that TFCC can be repaired by anchoring torn tissue to the ulna (54) rather than to the capsule (58), which includes inserting a needle (44) of a delivery device (40) through a bone tunnel formed in the ulna styloid (54), for the purpose of repairing an ulna-sided tear. The method of Geissler is shown to include forming bone holes near a dorsal corner of an ulnar side of a radius and near a volar corner of the ulnar side of the radius, for the purpose of inserting suture anchors (paragraphs 0039-0041 and fig. 5), as well as a bone tunnel through an ulna (54) and fixating the tissue to the radius and to the ulna (fig. 5 shows repair of tears that have occurred on the ulna and radius, in which case the tissue is fixated to both bones).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of reconstructing joint kinematics of any joint as taught by Adams, which includes shuttling a graft into a joint space and fixating a graft to a first and a second bone with knotless sutures, to specify that method is for reconstructing a triangular fibrocartilage complex (TFCC) of a wrist, the sized dermal graft is shuttled into a distal radioulnar joint of the wrist, the sized dermal graft is fixated to a radius with a knotless suture anchor, and the graft is fixated to an ulna with an additional knotless suture anchor, in order to apply the method of Adams to the repair of both ulna and radial side tears of the triangular fibrocartilage complex (TFCC) of a wrist joint, as taught by Geissler, particularly since Adams clearly contemplates application of the method to any joint.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams in view of Geissler as applied to claim 1 above, and further in view of US Patent No. 9,788,876 B2 to Stone et al. (Stone).
Adams in view of Kaufmann teaches the method as recited in claim 1. Geissler also teaches that the bone tunnel is formed in the ulna styloid (54) which necessarily includes making an incision at a location that is proximal to a styloid process of the ulna (fig. 5). However, Adams in view of Geissler does not teach inserting a guidewire through a lateral cortex of the ulna and then through a fovea of the ulna; over-drilling the guidewire with a drill bit to form the bone tunnel.  
Stone teaches an assembly for securing a fractured bone that includes inserting a guidewire for guiding a bone cutting tool to drill an aperture for insertion of the assembly (210) (figs. 17A-17D).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Adams in view of Geissler, which includes forming a bone tunnel through the ulna, to specify that the formation of the bone tunnel includes inserting a guidewire through a lateral cortex of the ulna and then through a fovea of the ulna; over-drilling the guidewire with a drill bit to form the bone tunnel, in order to guide a drill as desired for drilling an aperture, as taught by Stone, for fixation of the graft of Adams to the ulna through the bone tunnel of Geissler.
Allowable Subject Matter
Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach or fairly suggest the combination of elements claimed, particularly including the specifics of shuttling the third suture through the bone tunnel by passing a loop through the tunnel, retrieving the loop and the third suture strand through a cannula, threading the third suture strand through the loop, and pulling the loop and third suture strand through the bone tunnel, as required by claim 12, and dependent claims 13-14.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HOBAN whose telephone number is (571)270-5785. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.H/
Examiner, Art Unit 3774                                                                                                                                                                                             

/YASHITA SHARMA/Primary Examiner, Art Unit 3774